United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61105
                          Summary Calendar



MIAN IHSAN ULLAH,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78-999-846
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Mian Ihsan Ullah petitions for review of the Board of

Immigration Appeals’ (BIA) November 1, 2005, order adopting and

affirming the Immigration Judge’s decision finding him removable

and denying a continuance pending the adjudication of his labor

certification application.    Ullah argues that the denial of a

continuance violated his rights under the Legal Immigration

Family Equity (LIFE) Act,1 principles of equal protection, and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         Codified at 8 U.S.C. § 1255(i).
                            No. 05-61105
                                 -2-

the Due Process Clause.    He further argues that the National

Security Entry-Exit Registration System (NSEERS) violates the

Equal Protection Clause.

     We find neither an abuse of discretion nor a due process

violation in connection with the denial of a continuance pending

resolution of Ullah’s application for labor certification.       Ahmed

v. Gonzales, 447 F.3d 433, 438-39 (5th Cir. 2006); Ali v.

Gonzales, 440 F.3d 678, 680-81 (5th Cir. 2006).    Ullah’s

constitutional challenge to the NSEERS is similarly without

merit.   Ali, 440 F.3d at 680-82.

     The petition for review is DENIED.